UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-6000


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

BOBBY HAYES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:13-cr-00111-FL-3)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Hayes, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Daniel William Smith, Assistant United States Attorney, Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby Hayes appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. We review a district court’s order

granting or denying a compassionate release motion for abuse of discretion. United States

v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert. denied, 142 S. Ct.

383 (2021). We have reviewed the record and conclude that the district court did not abuse

its discretion. The court denied the compassionate release motion after assuming Hayes

had demonstrated extraordinary and compelling circumstances, discussing the applicable

18 U.S.C. § 3553(a) factors, and sufficiently explaining the reasons for the denial. See

United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of straightforward compassionate release motion). We

therefore affirm the district court’s order. We deny Hayes’ motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2